Citation Nr: 1624961	
Decision Date: 06/21/16    Archive Date: 07/11/16

DOCKET NO.  11-19 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a left ankle disorder.

2.  Entitlement to service connection for a back disorder.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N.K., Associate Counsel
INTRODUCTION

The Veteran had active duty service from February 1976 to January 1988.  He also had additional prior National Guard Service.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

The Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO in Jackson, Mississippi in April 2015.  A transcript of that hearing has been associated with the claims file.  

This appeal was processed using the Veterans Benefits Management System paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  The corresponding Virtual VA file does not contain any additional documents pertinent to the present appeal.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

A remand by the Board confers on a veteran, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Board previously remanded these issues in July 2015 to obtain VA examinations and opinions regarding whether the Veteran's left ankle and back disabilities were related to his service.  The Board expressly requested that the examiner consider the Veteran's lay statements asserting continuous symptoms, a June 2011 VA examination, and March 2015 DBQ submissions by the Veteran's private doctor.  Regarding the Veteran's left ankle, the examiner was also specifically requested to provide an opinion on whether there were any current left ankle disabilities present.  

After conducting VA examinations in November 2015 a VA examiner opined that the Veteran's ankle and back disabilities were not likely related to his service.  The examiner noted that regarding both issues, service connection had been denied and there was no new evidence to support the claim.  The examiner then stated that "[h]opefully this can be put to rest unless some new concrete evidence can be supplied."  But the Board's prior remand indicated that the previous examiner had not considered, or at least had not indicated consideration, of all of the relevant evidence of record.  Thus, whether any new evidence has been submitted is of no relevant concern.  

Additionally, although the examiner addressed the June 2011 VA examination, he failed to address the Veteran's contentions of continued symptoms since service, even basing the negative opinion, in part, on the lack of medical documentation of such symptoms.  See Veteran's May 2011 Statement in Support of Claim; see also April 2015 Board Hearing Transcript, p.4 and 8.  Furthermore, the examiner failed to make any note of the March 2015 DBQs and regarding the left ankle, did not provided the current disabilities of the left ankle.  Accordingly, remand is required for new.

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

2.  After any additional records are associated with the claims file, obtain a VA addendum opinion from the regarding the Veteran's back disorder.  Only if deemed necessary by the VA examiner is an examination necessary.  Access to the claims file must be made available to the examiner for review.  The examiner must provide a clear explanation for the opinion.

The examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any back disorder is causally or etiologically related to the Veteran's military service.  The examiner must specifically address the Veteran's lay testimony, including his May 2011 statement and April 2015 Board testimony, that he has experienced back pain since service, the 2011 VA examination report, and the 2015 DBQ.  

3.  After any additional records are associated with the claims file, obtain a VA addendum opinion from the regarding the Veteran's left ankle disorder.  Only if deemed necessary by the VA examiner is an examination necessary.  Access to the claims file must be made available to the examiner for review.  The examiner must provide a clear explanation for the opinion.

First, the examiner must provide an opinion as to whether there is any current left ankle disorder.  

Second, for each currently diagnosed ankle disorder, provide an opinion whether it is at least as likely as not (a 50 percent or greater probability) that each disorder is causally or etiologically related to the Veteran's military service.  The examiner must comment upon the Veteran's lay statements of continuous symptoms since service, including his May 2011 statement and his April 2015 Board Hearing testimony, the prior June 2011 VA examination, and the 2015 DBQ.  

3.  Review the opinion reports to ensure they are is in complete compliance with the directives of this remand.  If a report is deficient in any manner, the AOJ must implement corrective procedures.  See Stegall, 11 Vet. App. at 271.

4.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims for service connection for a back and left ankle disorder must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

